ORDER
BUNTON, Chief Judge.
Upon consideration of the United States of America’s Motion to Vacate Judgment and to Remand, the Court finds:
1. The United States of America has appealed to this Court from a decision of the Bankruptcy Court as reflected in the “Order Authorizing Assumption of Exec-utory Contracts” dated March 17,1989, and filed on March 27, 1989, and in the “Opinion” dated March 17, 1989, and filed on March 27, 1989. 99 B.R. 747.
2. This appeal has become moot because of a settlement of all issues between the parties to the appeal.
3. The United States of America’s Motion is well-founded and should be granted. It is therefore
ORDERED that the Bankruptcy Court’s decision from which the United States of America has appealed and as described above is hereby vacated; and it is further
ORDERED that this proceeding is remanded to the Bankruptcy Court with instructions to dismiss the Motion of Debtors to Assume Executory Contracts filed on September 7, 1988.